DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5-2-2022 have been fully considered. With respect to the amended claims, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 13-17, 21, 22, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harman, U.S. Patent Application Publication Number 2019/0129006, published May 2, 2019 in view of Nakayama, et. al., U.S. Patent Application Publication Number 2018/0011169, published January 11, 2018.

As per claims 1 and 15, Harman discloses a system for identifying a rotary wing aircraft, comprising:
an electromagnetic signal detection apparatus, the apparatus comprising: a receiver configured to receive a return electromagnetic signal reflected by the rotary wing aircraft in response to a transmission of the electromagnetic signal (Harman ¶71), 
wherein the rotary wing aircraft comprises a plurality of propeller blades attached to at least one motor, at least one propeller blade attached to one rotor and having at least one portion with a reflectivity different from other portions (Harman, ¶38);
a processor in communication with the electromagnetic signal detection apparatus and configured to: receive a first time series data indicative of the return electromagnetic signal; determine, based on the first time series data, a second time series data having a characteristic of the second time series data; and determine whether the characteristic of the second time series data corresponds to the known rotary wing aircraft (Harman, ¶38 and 42 where the return data is tracked over time, identified and compared to a known database of rotary wing craft).
Harman fails to disclose pulling a second time series from a first based on a threshold.
Nakayama teaches removal of a time series from a first based on a predetermined threshold (¶42, second matrix extracted from first).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to extract a second series in order to gain the benefit of pulling out the information relation to identification as discussed by Nakayama (¶42).

As per claims 2 and 16, Harman as modified by Nakayama discloses the system of claim 1, wherein the receiver further comprises at least one sensor configured to detect a speed, a direction and a propeller rotation period of the rotary wing aircraft (Harman, ¶38 and 42 where the Doppler will provide direction and rotation period).

As per claims 3 and 17, Harman as modified by Nakayama further discloses the system of claim 1, wherein the processor is further configured to: in response to determining that the characteristic of second time series data corresponds to the known rotary wing aircraft, verify the set of predetermined enhanced reflective portions with reflections in a propeller rotation period of the rotary wing aircraft and identify the rotary wing aircraft to be associated with the entity of the known rotary wing aircraft, wherein the set of predetermined enhanced reflective portions has predetermined relationships stored in a database (Harman, ¶38 where rotor blades are angled and so would create and enhanced reflective portion depending on orientation and angle to the apparatus).

As per claims 5 and 21, Harman as modified by Nakayama further discloses the system of claim 1, wherein the rotary wing aircraft of the entity has the motor power modulated with a predetermined waveform (Harman, ¶38 where the Doppler frequency profile shows a given waveform).

As per claims 6 and 22, Harman as modified by Nakayama further discloses the system of claim 5, wherein the predetermined waveform comprises one of sine wave, saw tooth, and triangular wave (Harman, ¶38).
It would have been an obvious matter of design choice to use a given waveform, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Harman in providing rotation of the rotor blades.

As per claims 13 and 27, Harman as modified by Nakayama further discloses the system of claim 1, wherein the electromagnetic signal detection apparatus is a LIDAR radar or a Doppler radar (Harman, ¶19).

As per claims 14 and 28, Harman as modified by Nakayama further discloses the system of claim 1, wherein rotary wing aircraft is an unmanned aerial vehicle (UAV) (Harman, ¶3 and 13).

Claims 8-10, 12, 19, 20, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harman and Nakayama as applied to claims 1-3, 5, 6, 13-17, 21, 22, 27 and 28 above and further in view of Blomberg, et. al., U.S. Patent Number 9,950,791, published April 24, 2018.

As per claims 8 and 19, Harman as modified by Nakayama discloses the system of claim 1 but fails to expressly disclose the aircraft having multiple rotors.
Blomberg teaches a rotary aircraft with multiple rotors (Fig. 14D and Col. 27, lines 14-21).
It would have been an obvious matter of design choice to have multiple rotors, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Harman in identifying rotary wing aircraft.

As per claims 9 and 20, Harman as modified by Nakayama and Blomberg discloses the system of claim 8, wherein at least one blade of each of the plurality of rotors has at least one portion with a reflectivity different from other portions (Harman, ¶38 where rotor blades are angled and so would create and enhanced reflective portion depending on orientation and angle to the apparatus.)

As per claims 10 and 24, Harman as modified by Nakayama and Blomberg further discloses the system of claim 1, wherein the processor is configured to instruct the rotary wing aircraft to change a motor speed of the rotary wing aircraft through a network (Blomberg, Col. 19, lines 14-25).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to change the rotor speed in order to gain the benefit of changing the Doppler profile for identification purposes.

As per claims 12 and 26, Harman as modified by Nakayama and Blomberg further discloses the system of claim 8, wherein the processor is configured to selectively adjust repetitive speed of one or more rotors by changing respective speed of the respective motor (Blomberg, Col. 19, lines 14-25).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to change the rotor speed in order to gain the benefit of changing the Doppler profile for identification purposes.


Allowable Subject Matter
Claims 4, 7, 11, 18, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619